                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      : Criminal No.: 19-062 (RC)
                                              :
               v.                             :
                                              :
RUBEN DARIO HERRERA IBANEZ,                   :
                                              :
                       Defendant.             :


           UNOPPOSED MOTION TO CONTINUE SENTENCING HEARING

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully moves this Court to continue the sentencing hearing that is

currently set for Friday, October 2, 2020. As grounds for this motion, the government states:

       1. The government recently learned that certain circumstances have arisen that require a

continuance of the sentencing in order to permit the defendant to satisfy certain terms of his plea

agreement with the government. The parties believe that the terms of the plea agreement can be

satisfied within the next two weeks.

       2. On September 30, 2020, the government consulted with the defendant’s counsel,

Anthony Martin, Esq., and he does not oppose this request to continue the sentencing date.

       3. Once the defendant satisfies the terms of his plea agreement, the parties will request a

new sentencing date.

       4. Accordingly, the government requests that the current sentencing date be vacated, and
the parties will thereafter request a new sentencing date.

                                               Respectfully submitted,

                                               MICHAEL R. SHERWIN
                                               ACTING UNITED STATES ATTORNEY


                                              /s/ Frederick Yette
                                              Frederick Yette, D.C. Bar 385391
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-7733
                                               Frederick.Yette@usdoj.gov




                                                 2
